Earl Warren: Number 70, Theodore R. Gibson, Petitioner, versus Florida Legislative Investigating -- Investigation Committee. Mr. Carter.
Robert L. Carter: If the Court please, this case is here on writ of certiorari from a judgment of the Supreme Court of Florida to review the constitutional validity of that judgment which affirmed the conviction of petitioner for contempt and sends him to six months imprisonment and fine for refusing to obey a court order which required him to bring to the hearings of the respondent Committee the membership list of his organization for the purpose of validating the inquiries, his answers to inquiries concerning the associational relationship of persons alleged to be subversive with the NAACP to which he belonged. As we see the issue, if the Court please, the basic question in this case is whether the facts and circumstances of this particular case place it within the orbit of NAACP versus Alabama and Bates versus Little Rock and pertinent cases of whether there is an overriding state interest which is sufficient to enable the state to pierce the constitutional protection and therefore that the doctrines of Barenblatt, Uphaus, Wilkinson and Braden and Florida. We contend, of course, that the -- this issue -- this situation is unlike the latter cases and that on the facts, although the facts are somewhat different but that the law -- the same application of the law which this Court applied in NAACP versus Alabama is applicable here. The facts are somewhat of this nature. On November 4th and 5th of 1959, the respondent Committee held hearings in Tallahassee, Alabama and Tallahassee, Florida an issue to subpoena duces tecum to petitioner and others requiring them to bring all records in respect to the membership list of persons in the NAACP in Mi -- in Miami. The petitioner and other persons appeared and at the outset of the hearing, the chairman read the statute which gave the Committee authority and that statute is set out on pages two and three of our brief, brief for petitioner, and then he made a statement that the hearing was concerned with the activities of various organizations operating in Florida in the field of race relations, coercive reform of social and educational practices in more ways by litigation and pressured administrative action. The labor education of the vital places of life upon this party, Communist front organizations variance in the degree depending to which Communists and Communist front organizations have succeeded in penetrating, infiltrating and influencing various organ --
Speaker: Where -- where do I find that, Mr. Carter?
Robert L. Carter: Yes. The statement begins in the record at pages -- at page 8 of record. We have -- and the statement that I am referring to in -- on page 12, beginning at the bottom of page 12.
Speaker: Thank you.
Robert L. Carter: Thereupon the -- the chairman called a -- one Arlington Sands and we contend was the chief witness for the Committee who had any -- allegedly had any personal knowledge of the facts that they attempted to adduce. On the day, November 4th, Mr. Sands was not present and the next witness was a -- the investigator of the Committee. The investigator of the Committee proceeded to testify that there were some 14 persons who he met, set out in detail whom on his investigation were members of the Communist Party or were active in subversive organizations and were according to the information of the Committee, members or had been active in the Miami branch of the NAACP He also named some 33 other persons who he indicated had been in Florida at the present time or were -- or is engaged in this subversive activities and on the basis of the Committee statement investigation were active in the organization. Petitioner was then called and he stated that he was the custodian of the membership list that he had -- the membership list of the branch was in his custody. That membership in the organization was on a year-to-year basis that he had been present in the organization for five years. He pointed out that the organization had adopted a -- an affirmative anti-Communist policy in its 1950 Convention and had repeated it thereafter which barred Communists from the organization. And he indicated in answer to questions from the Committee counsel that he would be willing to testify of his own knowledge as to whether various persons who were named and alleged to be by the Committee subversives, as to whether those people were in fact members of the organization but he would not and he had not brought the membership list and he would not -- and refused to validate his testimony against the membership list itself. After -- in the course of the testimony, he was shown pictures of some of these 14 persons I have mentioned and each instance he -- his statement was that some of the people he recognized and some he did not but that he would -- that he had no knowledge if they had been members of the organization.
Speaker: How big -- how large is the membership of the NAACP --
Robert L. Carter: He push this --
Speaker: -- at that adapted party?
Robert L. Carter: Petitioner gave a figure of 1000. He said that he was not sure of that but that he was reasonably sure that this was the --
Charles E. Whittaker: Then this involved as I understand it 14 names out of a thousand?
Robert L. Carter: No, sir. I'm not sure that's it. These were 14 people that the Committee had said that it had reason to believe were members of the Communist Party and were -- they had reason to believe or felt were also members of the organization. In addition there were some 33 members. There's never any statement by the Committee that these people are in fact members of the organization. The whole purpose of the investigation was to determine whether they were in fact.
William J. Brennan, Jr.: And he did not refute to say whether among the thousand were these 14 or any other?
Robert L. Carter: That's correct. He did not refuse to -- I might, in all honesty and in fairness, I might indicate that the petitioner position on this was that the 14 people who were named and some 33 apparently in terms of -- where there was no reason on his part to believe or to disbelieve the Committee statement that were in fact subversive, he proceeded to testify and to indicate as to whether they were members of the organization. In each instance as I indicated, he said, “No,” but there did come a time when the Committee named a particular person, Reverend Graham who's in a companion case to this which we have appended as Appendix B in our brief, in our petition in which petitioner asked the Committee why this statement was pertinent. And they did -- at the first hearing, they refused to cont -- to carry on with it and at the second hearing in July 27th, they did state that he had -- they had reason to believe that he was a member of the Communist Party or active in subversive activities but petitioner persisted in his refusal to det -- to this -- to tell them whether or not he was a member of the -- whether or not he was a member of the organization. But I suppose that the more accurate statement of petitioner's position is that where he has reason to doubt, that where he had reason to doubt that what the Committee said was in fact true with respect to the subversive connections of these particular people about information they wanted that he would to refuse to answer but where he had no reason to doubt or to question their statement then he was answering the question out of his knowledge.
William J. Brennan, Jr.: When you say subversive Mr. Carter, is that synonym for members of the Communist Party in the context of this statute?
Robert L. Carter: I -- yes. I -- yes, I think that in the context of this particular statute, in the context of the Committee hearing and the purposes for which the Committee hearing were, subversive means Communist Party. It does not mean the -- it does not and has not meant in terms of their investigations of the -- the White Citizens Councils or the fascist organizations, racist organizations.
Tom C. Clark: Do I understand that he refused to say whether he himself is a member of the Communist Party?
Robert L. Carter: No, sir. There has never been any allegation here by anyone here that -- with respect to his being active in any subversive organization at all. And although he did not in fact make a statement in this particular -- and in this particular hearing of the record, the record on there, but he specifically, he had in prior -- prior times, he was not asked that. The Committee -- in fact, the Committee assumed and was -- were satisfied that he himself had no connection with any subversive organization. Now, if I may pick up the thread of the facts, again, the petitioner answered as to these 14 and was for whom he was showed pictures and then he was -- there was a name of -- names some 30 people -- 33 of people and as the counsel for the Committee indicated that he would not -- he didn't have pictures of these people and he didn't -- that petitioner might not recognize a name and therefore, he asked him, would he bring the membership list of the organization to the Committee hearings so that he could authenticate his testimony in respect to the relationship of those particular persons.
Charles E. Whittaker: That would be of a negative character and I suppose that his testimony was true and all he would say if he had the list, my answer is no.
Robert L. Carter: That is correct.
Charles E. Whittaker: There would be no revelation of any contents of the list save in that negative word?
Robert L. Carter: That's correct, except -- well I might as well deal with it now. You -- you have taken me -- you've taken me a little bit further along in my argument than I have point --
Charles E. Whittaker: I didn't mean --
Robert L. Carter: -- than I had planned to because I do -- my contention is that once the membership list becomes part of his testimony that it becomes relevant and that a series of factors become -- or put in motion which may well require that the membership list be produced.
Charles E. Whittaker: Is that produced Mr. Carter now?
Robert L. Carter: Well -- well I might as well explain it, explain this now, that point. I think that our contention is that the -- that it is not as innocent as it sounds that if the petitioner comes in with a -- with the membership list and has that at his feet as the Committee says that they want him to. And he's asked whether John Jones or Robert Young or so forth are members of the -- and who -- who we contend are members of the Communist Party are members of the association and he says, “No, they are not,” then it seems to me that what is put in motion is that the -- the membership list becomes relevant because the Committee may not believe that he is telling the truth. And in that instance, in order for them to prove that he's not telling the truth, the membership list becomes relevant in terms of the -- the disclosure of entire membership list become -- becomes relevant and the State has thereby created the overriding interest to get the list to determine whether or not the petitioner has committed perjury and secondly, it becomes relevant insofar as the petitioner is concerned because he may have to produce it in order to defend himself against the charge that he has lied.
Charles E. Whittaker: He might as be -- the Court's order though has expressly said to -- that the list shall not be required to leave the hands of the witness, he uses it only for verification.
Robert L. Carter: I agree -- I agree, Your Honor. This is what the Court says but the Court has not said what would happen in the next step when the Committee disbelieves what the petitioner is testifying to. Now, the -- the Court --
Charles E. Whittaker: That's another case, isn't it?
Robert L. Carter: I think not, sir because I think that what we have is that we have to determine in terms of whether this is in fact a violation of constitutional right. We have to determine I think, what can be done under this and it seems to me that this is a very reasonable and logical sequence of events which could flow from his producing -- from his testifying from the list. Because I think the list then becomes relevant, the state then has an overriding interest which it does not have we contend it does not have at the present time. So that I think that by he's bringing the list there, the state has produced the very thing which would make it possible to say that it -- it may or have the -- the entire membership list without a violation of the (Inaudible) of rights or a violation of the doctrine in NAACP versus Alabama.
Hugo L. Black: Would you mind repeating why do you -- what is the standard by which you say the state did not have or did have an overriding interest at one time or the other?
Robert L. Carter: Well, Mr. Justice Black, my contention is that the state has no interest. It has no override -- it has no interest at all, but that if under the -- under the opinion of the Alabama Supreme Court in its apparent seeming innocence, if the petitioner produces the membership list at the Committee hearing in order to testi -- to authenticate his answers to whether or not various persons or members of the party or members of the -- of the party or members of the organization. My contention is that a sequence of the events are put in motion which may compel the production of the list, one that the state in might disbelieve him and therefore the Committee in terms of prosecuting him for perjury would -- may have then a right to see the list to determine whether he's lied or petitioner in order to defend himself against charges of the perjury maybe required to produce the list. And therefore, my argument is that on these basis, I see no real difference between the opinion of the Supreme Court of Florida, saying that the list maybe -- may not be disclosed, but he may testify from it and the actual production of the list, which this Court forbade in NAACP versus Alabama.
William O. Douglas: You will discuss cases like the Uphaus case?
Robert L. Carter: Yes, sir. I -- I will -- I -- if I may -- if I may finish the fact --
William O. Douglas: Yes, in your own time.
Robert L. Carter: If you insist and then after -- as we indicated, he was -- he refused to bring the list in and he was ordered to do so and he persisted. The next day, I think the hearing closed as I recall, the hearing closed that day and the next day, the -- Mr. Arlington Sands was produced and Mr. Sands testified that he had been a member of the branch. He said that his membership -- rather his official capacity of the branch predated 1950 that he didn't really know whether he was a member now or not. He hasn't been to a meeting in two years. As he began to testify about these 14 people whom the investigator had indicated were members of the Communist Party and also members of the organization. In almost every instance except one, he indicated that he did not know whether these persons were members of -- were members of a subversive group and were members of the NAACP. I think in one or two instances, he indicated that one person while he was an officer, he had invited him to attend the meeting or he was a lawyer, but he denied the fact that this person was a member of the Communist Party. Now, we contend that the investigator was then brought back to impeach this testimony and it was indicated that the investigator had talked to this Mr. -- Mr. Sands at the Wednesday before the hearing alone in a room with him and that therefore it was -- what he said was his word against the other. But we contend therefore, that the only witness produced at this hearing who had any -- who could've had any personal knowledge about the facts to which they are testifying isn't all in consent that it is clear from his testimony that any evidence or facts that he had predated 1950 and that therefore that the people about whom they were asking, the 14 people and so that they were asking him about were persons that may or might have had some connection with the organization in 1950 or before 1950 and that -- Mr. Sands had himself had not been active in the organization since that time. So that we think that this testimony is in itself insubstantial in -- to provide any connection, present connection and for that matter any past connection between the organization and subversive activity. At the close of -- when Mr. Sands was finished, there were several other witnesses connected with the organization and testified and were shown these various persons' pictures and for the most part, they did not having seen them at any meetings. They all denied that they to their knowledge that they knew whether these persons were members of the organization and in some instances they indicated that these persons might -- that they might have seen these persons at meetings. And then the petitioner was brought back and he was asked how the anti-Communist policy of the organization was implemented and he pointed out investigations that were made of officers to be sure that there are no officers who are members of the party, who are the officers of the organization. And that if any -- there's any evidence of any person being engaged in any activity, any rank and file member that steps were taken to reject that person. But he was again asked to produce the membership list for the first purpose of authenticating his testimony and he again refused. And then the Committee as the statute authorizes, sought a rule nisi in the Circuit Court in Florida to require the person -- the petitioner to show cause why he should not produce the membership list. And there was a hearing at that -- on that order to show cause and at this hearing, the petitioner produced evidence, showing that the disclosure of the names of the NAACP members might result in reprisals and harm, economic and physical harm, attempted to proffer testimony into -- indicating that the persons at the Committee whom the Committee was interested had not been or were not residents of Florida any longer and that the Committee really had no knowledge, no knowledge in its -- or no evidence in its files that these persons allegedly Communist were members of the organization. This, the Court refused to permit interrogation of the Committee chairman and the investigator for the Committee for that purpose but a proffer was offered. The petitioner was ordered to appear again before the Committee and to give the evidence and the petitioner refused. He went before the Committee but again refused and subsequent to that there was a hearing he was convicted of contempt on sentences I have indicated. Now, on appeal to the --
Speaker: Is the Committee functus officio now or is it still operates?
Robert L. Carter: The Committee is -- the 1959 statute has expired but the Committee's life was reconstituted in the 1961 legislature so the Committee is still active. Now, the Supreme Court of Florida affirmed the conviction and the Supreme Court of Florida, I think we have to take the -- this opinion which is -- in the Supreme Court of Florida which is appended to the petition for writ of certiorari and its prior opinion in the case -- in the prior case here which -- in which the Supreme Court of Florida set forth the framework in the rational on which it required the production, the bringing of the list to the -- to the hearing. Supreme Court of Florida says that the state having a right to investigate the infiltration of Communist into legitimate organizations that this gives the state a basis for demanding the names of the persons who are alleged to be Communist as to whether they are members of the organization different from what is the present in NAACP versus Alabama. And that in order to protect the petitioner and organizations that there will be no demand for the list itself and that all that the petitioner will be required to do will be to bring the list and validate his testimony because if the state says -- the State Supreme Court says that the Committee cannot get the list and there will be no necessity for the list to be filed. Now, we contend, as I pointed out at the outset that there is no legal difference between this case and the NAACP versus Alabama. We think that the rule of this Court in these cases is that the state must show an overriding interest which will compel, of compelling nature in order for the state to be able to intrude upon this First Amendment area. Our contentions are that no such overriding interest has been shown in this particular matter. We think that -- we think that as the Court has pointed out in several opinions that this interest cannot be simulated, it must be a real interest.
Hugo L. Black: Do you contend that this interest is simulated?
Robert L. Carter: Yes, sir.
Hugo L. Black: Are there any facts on that in the record?
Robert L. Carter: I beg your pardon?
Hugo L. Black: Is there any evidence on that fact in the record?
Robert L. Carter: Well --
Hugo L. Black: Any findings?
Robert L. Carter: There is no finding in the record if the Court please, but we think that it's simulated because of the fact that we think that there is no evidence in the record of a sufficient nature to show that insofar as the particular organization is concerned that there isn't any real evidence of any Communist infiltration to the organization.
Hugo L. Black: Whether someone had sworn it, it's your idea that then they would have the right to do that?
Robert L. Carter: No, sir. 'We don't con -- we --
Hugo L. Black: Well what -- what does that have to do with this then?
Robert L. Carter: Well, what it has to do with it as far as I -- as we think is that the state, as we understand the decisions in Braden and Wilkinson that if the state may investigate, the Government may investigate the activity of subversives into legitimate organizations, what we understood in the -- in that case was that the investigation must be real two, that it must be for a valid legislative purpose and three, there must a reasonable basis for the -- these kinds of inquiries to be made. Now as far as we're -- as far as we understand, this is now the law of this Court.
Hugo L. Black: They were the same -- were they the same type of inquiry as this?
Robert L. Carter: No, sir. The --
Hugo L. Black: What questions were asked in Braden?
Robert L. Carter: The questions that were asked in Braden and Wilkinson were their own connection with the Communist Party. In this particular instance, there has been no evidence that the petitioner is himself a Communist or has involved in any way in any connection with Communist organizations.
Hugo L. Black: Would it be different -- would it be different in your judgment if there had been some witness of some kind who had told them that he was a Communist?
Robert L. Carter: Well, I would think that -- let me -- let me answer it this way, if the Court please? The (Inaudible) for me on the facts of my own case is that there were -- was no such evidence that it is conceded that -- there is no connection with subvers -- with subversion by this petitioner. There is also no evidence that the organization that he represents is in fact a Communist front organization.
Hugo L. Black: Were they -- did they claim that there was any evidence that they were members of the -- of your organization were also members of the Communist Party?
Robert L. Carter: The came -- the claim is a -- is a peculiar claim if the Court please. I don't think that that claim was ever really made. The claim was that they wanted to -- that they thought that there were some persons who were -- that there had been some Communist infiltration at the organization and they wanted to find out the extent of it. There was no -- there was no -- the Committee as I understand their position is not claiming that the organization had been infiltrated. They claimed the list and they claimed to make this constant inquires in order to determine whether it is so.
Speaker: Is it fair to say that we should take this record as if the Committee had expressly said, “We do not claim that the NAACP is a Communist organization itself or even a front organization, but we are interested in knowing to what extent Communists have infiltrated the organization and made use of the NAACP, is that a fair statement?
Robert L. Carter: I think so. I think that's exactly -- that's exactly what their position is.
Felix Frankfurter: (Inaudible) --
Tom C. Clark: And they introduced now the witness who testified that the 12 named persons were Communists?
Robert L. Carter: Were com --
Tom C. Clark: Then there were questions directly as your witness or -- is whether they belonged to any (Inaudible)?
Robert L. Carter: Yes, sir. And in each instance and so far as -- well, let me put it this way, Mr. Justice Clark. They presented an investigator who testified that there were 14 persons who on his investigation which -- were shown to be members of the Communist Party. But the hearing disclosed as I think quite clearly that the information he secured was from an Arlington Sands and Arlington Sands testified -- when he testified, he disclaimed that this persons were Communists or that for the most part that they were members of the organization. So that we don't really have any clear, valid, in my judgment, testimony even to the point of the 14 named persons. Now the -- now the witness did -- the petitioner did agree and did answer when shown with the pictures of these 14 persons. He did indicate these persons -- he did say whether or not he knew or whether these persons had any connection with the organization. In each instance -- in each instance, he said, “They had not”, to his personal knowledge. But that he refused to produce the membership was to authenticate his testimony.
Felix Frankfurter: Mr. Carter, on the basis of your reply to Justice Harlan, I'd like to put you this case and let me say by way of preface that I'm never troubled by questions of degree of a necessity of growing lines. So that the case I put to you isn't exactly this case, but your answer will shed some light at least to me on your contention. Suppose instead of this kind of an investigation, we had a totally different case that these 14 men, who were, according to the record in this case, authenticated or identified Communists, suppose you didn't have that situation, but these 14 men were named in some publication as Communists or charged with being Communists and they there -- because of that -- on that -- on the basis of that publication brought a libel suit. I don't know if the law applies this but certainly the law of good many states charged a man of being a Communist is libelous if the plaintiff can disapprove that because the plaintiff says he isn't and no proof can be made that he is. Let us assume that in Florida to charge a man with being a Communist is a libelous accusation and these 14 men bring a libel suit against the publication so charging one. The defense is that in order or it appears in the course of the -- of the trial that the defense claimed that in order to conceal to -- to cover up and camouflage their Communist affiliation they sought and became members. They were due paying members of the local branch of the NAACP as a cover for their activities as Communist on the basis that all right-minded people know that the NAACP is not a Communist or a Communist connected or affiliated or sympathetic organization. And the plaintiff then puts on the stand the custodian of this -- of -- of the NAACP as here and asked him on direct examination whether naming them or any of them was in fact a member of the NAACP, was a registered member on the books of the NAACP and he forthrightly says quite clearly, “No, of my own knowledge, I'm able to swear that they're not. They do not belong to the NAACP branch.” On cross-examination, the defendant saying all human memory is treacherous and asked him to produce the membership list and examine the list in order to verify the correctness of his memory. And he declines and a subpoena issues, and the subpoena is -- is disobeyed and then the question arises whether the Court has compulsory power to compel the custodian to produce that list not with the view of disclosing it, the list as such, not with the view of putting the list in the possession of counsel for the plaintiff, not with the view of even having the Court examine the list but counsel for defendant on cross-examination being a rigorous cross-examine says I -- just to ask you to turn the pages of your membership list and now tell me after you've done whether you adhere to your testimony or all your testimony unaided by any reference to the record that these 14 people are not members of your organization. Would that disobedience -- disobedience with that subpoena also claim the immunity from production on the basis of the Alabama case?
William O. Douglas: Would -- would you mind restating that question in a few words because I'm not sure I understand it?
Felix Frankfurter: Could you understand --
Robert L. Carter: I --
Felix Frankfurter: -- the question?
Robert L. Carter: I think I could.
Felix Frankfurter: Alright.
Robert L. Carter: As I understand what Mr. Justice Frankfurter wants to ask is that if in a civil proceeding the membership list in a -- on a cross-examination, there was an order to require the production of the membership list to authenticate, to verify, to refresh the recollection of the first -- the custodian of the list as to whether under these circumstances a claim could be had under the -- under NAACP versus Alabama, is that correct?
Felix Frankfurter: That is quite correct.
Earl Warren: That the man used the -- the man used the list originally to testify from?
Robert L. Carter: No, sir.
Felix Frankfurter: I just want you (Voice Overlap) --
Robert L. Carter: That this testimony is -- as here, that he testified out of his own knowledge, but that under cross-examination as I understand it which would be the place of the Committee in this particular instance that there was a demand for the list in order to be sure that the testimony out of his knowledge was true and there -- therefore there was a -- for recollection purposes and that there was no demand that the list be brought in but that it be produced in this particular instance. I -- I will say Mr. Justice Frankfurter, this is a -- it seems to me to be a -- a very difficult question. My answer to it -- of course I will answer it in this way, I don't see exactly the same kind of consequences which would come from this -- from the testimony of this particular witness under cross-examination and as would occur in this particular case. I think that if the -- if the man were on the witness stand, the custodian to authenticate, to refresh his recollection with the protection which this Court in this -- the Supreme Court of Alabama in this opinion gives that they cannot be produced, It would seem to mean that at that point, that there could not flow the consequences that I fear in this case, that the whole membership list could thereafter be seized on -- in -- in further prosecution and so forth on -- for perjury of -- for -- or that the -- sought that the --
Felix Frankfurter: Well how could it -- how could it be seized except by a third order of -- of a subpoenaing authority whether a Court or a Committee which then would be subject to judicial review?
Robert L. Carter: But -- well, I think if -- if the Court please, the reason that I take the next step is that I think that we have to examine whether or not there's been an intrusion of First Amendment rights by seeing what can occur under this -- under this -- under these consequences not only in this particular case, not only can the -- well, that there'd be a compulsion on the part of the petitioner to -- to make on -- there'll -- there'll be a compulsion on the part of the state to get the list once it is -- comes in -- it comes evidentiary. But there's also --
Felix Frankfurter: You mean --
Robert L. Carter: But there will also be a need on the part of the petitioner for -- to produce the list because he would -- in order to defend himself against the next step.
Felix Frankfurter: As I understand it -- I may misunderstand but as I understand it, the list here would not become evidentiary, it would not be an exhibit for instance, it wouldn't be an exhibit marked for identification.
Robert L. Carter: But --
Felix Frankfurter: It would merely -- so far as possible, I thought I stated except the issue would be different, it would be before a court instead of an investigating body, but I thought I gave as close a duplicate original of the legal situation at least as my limited imagination could divine. And I wanted to ask you whether your real position was that at least -- as far as to say it because I don't want to carry an implication that I don't mean, that at least in this -- in -- in the state like Florida or in Kindred, Southern State, the list itself is immunized from any kind of legal production, for any purpose whether the list becomes an exhibit or identification or in evidence, the list is producible for general purposes or limited purposes. And I just wondered whether you thought the -- the reach of the Alabama case or the momentum which one decision gives to a succeeding set of facts linking it together which is what you fear, whether -- or thereby your conclusion is or your submission is that the list in the circumstances we're dealing with is as such immunized for all evidentiary or producible purposes.
Robert L. Carter: No I --
Felix Frankfurter: I'm not suggesting, Mr. Carter, remotely --
Robert L. Carter: I -- I --
Felix Frankfurter: (Voice Overlap) an answer. It's a troublesome question.
Robert L. Carter: I would like to take that position. I don't think that the -- I don't think that I can lead that into the Alabama decisions. I don't think that -- the reason I don't think I can take that position is because of the fact that if that were true, it would appear to me that if this was not being decided on a case-by-case basis, it would appear to me that the Court having decided in NAACP versus Alabama would not have granted certiorari and heard the subsequent cases in which this -- this issue was ripe. I think that -- as I understand the Alabama case, that there maybe some -- some relevant circumstances in which the -- the Court might find that there would be a requirement to produce the list. But it doesn't seem to me that all I can do is in terms of the case I have in point, I don't think that any relevance to the circumstances, any state interest is present here which would warrant a departure from the -- from the immunization which the list has been wracked around the list in NAACP versus Alabama.
Felix Frankfurter: But that the state interest of being sure you get the truth so far as humans are capable of producing it and the same kind of state interest that I've put in my case, I don't mean to give an answer to it, Mr. Carter, namely that -- that memory -- people are awfully sure. I speak from deep personal experience. People are awfully sure sometimes that they can turn out to be quite the opposite.
Robert L. Carter: Well, let me put it (Inaudible) -- let me put (Inaudible) -- our position this way if the Court please. I don't believe that the state has any power to compel answers to the questions that were asked of the -- of the petitioner in respect to whether or not we allege such in such a persons are members or subversive members of subversive organization and that therefore, will you tell whether -- whether they are or not members of the organization. Our contention is that the state has no constitutional authority to even at that instance compel answers to that -- to that particular question or any question --
Felix Frankfurter: Is that -- is that an issue here?
Robert L. Carter: No, sir, but that is an issue in answer to your question that I -- the question I was attempting to deal with that you raise with me. Now, we -- we take that position because of the fact that we -- we say that without a showing that there has been -- that the petitioner himself is involved in subversion or that the organization is not -- the organization is that there is no -- that they can't compel that answer to the question in that. As a matter of fact, what Father Gibson did in this particular instance was to voluntary -- volunteer to cooperate with the Committee, but when the Committee demanded that he bring his membership list he asserted as I think he validly may the -- the right freedom of association right.
Felix Frankfurter: What you're saying, if I get your argument Mr. Carter, what you're saying is that the law knows a number of not too many appellees because the first record is of a society is to be able to elicit the truth in a matter in controversy. But that there are countervailing considerations of policy whereby the truth is fenced off from being disclosed in Court before investigating body because as those to circumstances, I mean the various privileged communications, husband and wife, lawyer and client, priest and confessor and the communicator, etcetera, that in those instances, the normal regular very vital interest of society to elicit the truth, at least to elicit evidence with the view to obtaining or ferreting out the truth must be used in other interest of society to shut off that source of information. What you are saying is, in situations presented by your case falls within that rule of privilege, that's what you're saying in the fact, isn't it?
Robert L. Carter: That's right.
Hugo L. Black: Do you think your constitutional question will be different had your controversy had arisen in Oregon or Maine?
Robert L. Carter: Well, that also is a difficult question for me to answer. I would think not. I think not. I think that -- personally, but I think that the cases -- I -- I don't think that I can rely in terms of that -- on these cases. As I read the cases, they are based upon the particular facts, particular facts which are relevant in the South and they have been applied to the South. And then -- and I think that the Court has made a claim as far as I can read the cases that if the situation arose in Oregon or some other place with -- where the particular deterrence which would occur to the disclosure of the membership list that if life is free to reach a different conclusion.
Felix Frankfurter: Well, if your -- that the basis of your argument, at least a vital consideration of it is reasonable fear of consequences then I should think geography might make a difference if reasonable fears don't exist.
Robert L. Carter: I -- I am not and I want to be clear that I am not here advocating my position. I am merely attempting to state --
William O. Douglas: But you're saying, follow the prior decisions of the Court.
Robert L. Carter: That's what I'm trying to state what this Court -- what I think this Court has held.
Potter Stewart: Do you think your -- (Voice Overlap) --
Hugo L. Black: Do you think the constitutional question would be different? You're association instead of being association of colored people was an association of White people?
Robert L. Carter: No sir. I don't think that. Not White people -- certainly, not white people in the South engaged in the kind of activity in which we were engaged in an unpopular -- in an unpopular activity, the kind of which we were engaged, I would think not.
Felix Frankfurter: Well, if you think if you had an unpopular corporation if there be such, if you had an unpopular or a corporation for the time being under some public what shall I say, anxiety or disfavor and a law arose which makes otherwise relevant the ascertainment where there are certain persons or stockholders in that corporation pursues a heavy stockholder that -- that we would have the same case of associated protection of those who are members of -- of an enterprise whether it be the NAACP or the XYZ Corporation. Do you think all these things are all the same (Inaudible)?
Robert L. Carter: No, of course not, Mr. Justice Frankfurter. I -- and if I --
Hugo L. Black: Do you mean -- you mean that the cons -- are you agreeing and I think you'd have other basis maybe and so on and something that's unclear, are you agreeing in that instance, (Inaudible) First Amendment, if you review -- refer to the First Amendment applies differently, people of different races in different parts of the country or to different groups in different parts of the country?
Robert L. Carter: I -- I -- as far as I am able to read the opinions of this Court. I would -- I would before -- I think that I would come to that conclusion. I think that -- as I understand the opinions of the Court, the facts in terms of the reach of the First Amendment, the facts are crucial. And where the facts differ then the -- the issue is to whether -- whether or not the dangers which the Court -- as in the guarantee which the Court seeks to protect may or may not be present based upon -- upon what the actual facts and the circumstances are.
Felix Frankfurter: Mr. Carter, can we end on a harmonious note and agree that the First Amendment applies throughout the United States?
Robert L. Carter: Yes, sir, right. If I may reach the few minutes I have, if I might reach the question that you asked me Mr. Justice Douglas. I think that the -- that this case, in my judgment differs from Barenblatt and Wilkinson and Braden on the one hand because in those particular instance, the question which was asked and which the Court felt -- this Court felt that there was no protection against was whether or not this person was a member of the Communist Party. In Uphaus on the other hand where there was no allegation and no assertion that the petitioner was a member of the party, although there was disagreement on -- on the Court, the majority of -- the majority found that there was relevant facts to connect the World Fellowship with the Communist Party and therefore to give grounds for the state seeking the entire membership list. We think that these kinds of relevant circumstances and relevant facts which were present in those cases are not present here. And that -- and that as a -- as a matter of fact, the state has not shown that there is any reasonable -- reason -- reason or rational reason for it to require the production of the membership list. We also contend if the Court please, that the -- that the -- the fact that this Committee, this investigation has been going on since 1956, Committees has been appointed and reappointed until -- in 1957 a Committee was appointed and -- and in 1959, a Committee was appointed and in 1961, we understand a new Committee has been reconstituted. And that as a matter of fact, there -- we contend that out of all these appointments of the Committee's investigation, no valid legislation has been enacted. And we contend that there is no valid legislation which can come by virtue of the investigation which this Committee has under -- undertaken particularly or -- or especially I might add in respect to the -- to the -- to the membership in this -- in the particular organization which is before the Court. We -- as we understand the -- the law in this area, the free speech in the -- in the free speech area that although an investigation of subversive activities may be made that the -- that the investigation cannot be an end in itself to merely feed on itself and this be subjective that there has to be -- it has to be for some valid purpose. There has to be for some remedial legislation that has to be made for some -- some -- some aim or some interest which the state has a right to attempt to legislate about and we are -- we contend that that this not -- not present here.
Earl Warren: But Mr. -- Mr. Carter, I understood you a moment ago to distinguish Uphaus from this case on -- on the ground that in Uphaus, the Committee did have some evidence that subversives had frequented this -- this place and you say that in this one, in your case, there is no such evidence, therefore you distinguish the two cases but you go on to say that even if they had to -- if there had been evidence that there were subversives in -- in your -- in your organization or at least so testified to that that they still couldn't do it. Now, I -- I can't quite follow that.
Robert L. Carter: I -- I don't -- I didn't --
Earl Warren: Or maybe I misunderstood you.
Robert L. Carter: What I meant to say -- what I should have said more clearly was as I understand that this Court's opinion in Uphaus was that there was evidence in showing not just members of -- that the World Fellowship had Communist in it, but there was evidence of -- a connective link between it and the -- and the Communist Party or evidence on which the -- it held that the state had a right to believe that there was a connective link between the World Fellowship to the organization involved and the Communist Party. We contend that there is no such evidence of any connective link in this particular case. And I said before and I -- I would stand on that that I don't believe that the connective link is demonstrated by the issue as to whether or not a particular person is a member -- who -- who is allegedly a member of -- of the Communist Party is a member of the organization that the connective link has to be in terms of the organization's activities which are in conformity with the aims of the -- of the Communist Party of the sub -- or subversion. Now --
Hugo L. Black: I maybe wrong but as I recall it, what you called the connective link in Uphaus was evidence that that some Communist had been at this (Inaudible). As I understand this record, it is claimed here Communists had been NAACP leaders in Florida, is that right?
Robert L. Carter: Yes, sir. There is a -- there is this -- there is a claim to that effect, Mr. Justice Black, but we -- we don't believe that the claim has been substantiated --
Hugo L. Black: Well, they were trying to prove it by asking the witness before them.
Robert L. Carter: That's true that they were trying to prove it by asking the custodian of the list they had a -- and they had a person who they said apparently they produced as a witness who had personal or purported to have -- who they thought had personal knowledge of it.
Hugo L. Black: Is there any likelihood that they could have found any witness who has known better who were the witnesses -- members in this particular man?
Robert L. Carter: Well, it would seem to me if the Court please, if they wanted to find out whether persons are members of the -- or whether they are subversives in the organization that the -- the direct thing to do is to find the persons and ask them. They had a list of the names of these people. They were stating that they were members of the organization. If these were true -- if they were -- these were in fact true, it seems to me that this whole controversy in respect before the Gibson is -- is a kind of a futility.
Hugo L. Black: As I recall, there was a suggestion in most of these cases if they could ask the witnesses themselves.
Robert L. Carter: Well, they could ask the witness themselves as to whether they were --
Hugo L. Black: Ask questions themselves, not the witness.
Robert L. Carter: I beg your pardon.
Hugo L. Black: The persons who were accused of being Communists.
Robert L. Carter: They made no -- in this particular hearing, they didn't bring any persons to that extent. As I indicated, the person that they did bring had no -- this -- who had been at one time a member of the -- of the NAACP disputed their testimony. I -- well, I think I had better leave the -- the one point I would like to make before I do sit down and that is that the -- I think that where the -- the issue here is whether or not this investigation can be made on the basis of the fact that whether persons are named by the Committee to be subversive that this place is in terms of pertinency, this place is an intolerable -- intolerable burden on the petitioner because there are no objective standings by which he can determine whether he can answer the question or not. If the Committee says that a particular person is a subversive, he either accepts that or -- and refuses -- or refuses to answer at his own risk because if it later turns out that the Committee does have evidence, it would seem to me that he would be in contempt. This is not the degree or as I understand the decisions of this Court that pertinency where it must -- must be -- must be determined on the basis of some objective fact where the petitioner or the witness is able to make a determination and will not be -- that he will have to make it up on his mind or his belief and what he believes in.
Earl Warren: Very well. Mr. Hawes.
Mark R. Hawes: If Your Honors please. I hope you will indulge my rough voice. I am just overcoming a severe sinus attack. I'll try to stand in form of the facts with one opinion. If I -- opinion is too much please, indicate it out (Inaudible). If I may at the outset begin my back -- my argument back with Your Honors, in answer to Mr. Justice Hugo Black's question as to whether or not we could've called the alleged subversives, I would like to direct, Your Honors' attention to the fact that we did call some of the alleged subversives in this case and before we called the petitioner Gibson, we called a Communist Party member Abe Sorokin to the witness stand. This appears, beginning at the record on page 22, you will find -- beginning actually on 19 of the record. I call Mr. Sorkin to the stand and Mr. Sorokin declined to answer any question I asked him asserting his absolute privilege of the Fifth Amendment. Among the questions I asked Mr. Sorokin and this was before we called petitioner Gibson was, “Mr. Sorokin, are you now or have you ever been a member of the Communist Party of United States?” He declined to answer that on the ground of the Fifth Amendment and other constitutional privilege. I asked him if he -- “Have you now -- have you indeed in the County of Florida been a member of the Communist Party of the United States?” That question he declined on the same ground. I asked him, “Are you now or have you ever been a member of the NAACP in Miami-Dade County, Florida?” I asked him, “Is it true that you are -- that you were in fact a member of the NAACP and that you joined it at the direction of the Communist Party of the United States?” That question Mr. Sorokin declined to answer on the grounds among other than his Fifth Amendment rights which gave him an absolute privilege on all of the decisions of our own courts. Now then Your Honor, my Committee investigator testified point blank that Mr. Sorikin was a member of the Communist Party and gave his Communist party card number. Mr. Sorikin is one of the men about whom we asked the petitioner. Of course, we have received the same response to every Communist Party member that we have called used the Fifth Amendment. We called in this particular hearing other party members. I think you'll find Benny -- a witness named Benny Stellar was called in this case and asked him, we got the same result. So, actually we tried to pursue the notion of getting this information from the witnesses themselves or the subversives themselves and we ran into a blank wall. If I may say Your Honors, the only issue before the Court in this case is on -- and clearly that del -- delineated on page 17 of the petitioner's writ for certiorari and the first two sentences of the paragraph beginning just above the middle of that page. And this is the issue which is stated by the petitioner and which I accept as a true issue in this case.
Charles E. Whittaker: Page 17?
Mark R. Hawes: Page 17 of the petition for writ, Mr. Justice Whittaker. The issue is not whether petitioner is compelled to disclose the entire membership list of the NAACP or even on the names of some members. The issue is whether petitioner can be compelled to produce his organization's membership list to testify concerning any persons, association or status and I -- in the line there, if Your Honors please, under any conceivable conditions ever. What you're being asked to do in this case is precisely what you were asked to do in the Barenblatt case and what you failed to do in that case is to erect a constitutional sanctuary of absolute immunity around people engaged in a particular activity or belonging to a certain class or association. In the Barenblatt case, Your Honor, will ask a whole that a person belonging to the educational field cannot be interrogated about Communist activities on the ground, of course, of -- not only First Amendment freedom of associational rights but I think freedom, academic freedom. Now, if you will turn to the opinion of the Supreme Court of Florida in the appendix of the petitioner's petition for writ of certiorari at page 28, I may say to you Your Honors that Mr. Justice Thornal of the Supreme Court of Florida is one of the brainiest constitutional lawyers I have ever encountered in my experience as a lawyer. Mr. Justice Thornal held in these two opinions which are attached to this appendix that we could not compel the other witness Graeme to testify about the membership of these same people in the NAACP because we had the petitioner, the custodian of the records there that purpose. And Mr. Justice Thornal in the Supreme Court of Florida exonerated the appellant Graeme from a contempt conviction. He declined to answer any questions on the grounds that we had the custodian of the records here who could give us this information, Gibson in this case. Now if you will look at Mr. Justice Thornal's opinion, you will find, beginning on page 25 and he says that if the factual situation were analogous, at the bottom of the page, the NAACP versus Alabama, the Supreme Court of Florida would of course honor Your Honors' decision in that case and reversed the conviction of this man, but he finds the facts are markedly different as they are. On page 27 of the appendix, in the middle of the page, he finds that as in the Uphaus case, this record unequivocally reports that members of the Communist Party and members of the affiliates -- of its affiliates have on various occasions attended meetings or participated in the affairs of the NAACP in Miami. That appears in this record as Judge Thornal says it does. On the top of page 28 of the appendix on his opinion, he finds that what the appellant is really asking is that they construct a constitutional city of refuge which opens its precincts to those who seek to speak freely and assemble righteously in their advocacy of their just causes. And in doing so however, he would have us provide ideological asylum for those who would destroy by a violence the very foundation upon which their governmental sanctuary stands. An appeal so ideological he thinks cannot make judicial sanctuary and if Your Honors please, they have no dispute between counsel for the petitioner and myself as to the law of this case. This is purely and simply a question of fact. If there is any evidence in this record sufficient to show probable cause to believe that subversive persons have been associated with the NAACP in Dade County, Florida then this case falls under the rational of Your Honors' decisions in Barenblatt, Wilkinson, Braden and Uphaus and the petitioner's conviction should be affirmed. If you find that there is no evidence in this record to show that we have any Communist in Dade County who have been or may have been participating in the NAACP's meetings and decisions down there, if you find that as purely a figment of the imagination of the Committee from the record then of course you should reverse the conviction of the appellant of the petitioner and set him free. In that connection, we all know and we have discussed in today that some 51 people altogether were identified in this record. I want to call Your Honors' attention to one other piece of evidence in this case which in most material to the consideration of the nexus between subversive activities in the NAACP or as counsel referred to in a moment ago in answer to your question Mr. Justice Black, the connecting link. If you will look on pages 119 and 120 of the record, you will find the piece of evidence there which in my judgment is absolutely sufficient to justify the investigation which the Committee undertook and which the Courts of Florida have upheld. Here's an anti-Communism resolution brought by the petitioner himself to the Committee's hearing and of course which we've already possessed up when we started this hearing. If you will look at pages 16 and 17 of my brief, I quote that resolution there and I have italicized for the Court's convenience certain portions of that resolution. I set this resolution out setting -- starting on page 16 of my brief. And this is a resolution which by the petitioner it is admitted was passed by the National Association for the Advancement of Colored People no later than its last national convention last year. And it says starting out where certain branches of the National Association for the Advancement of Colored People are being wrecked by internal conflicts between groups who follow the Communist line and those who do not and going on in that paragraph to say that that thing asserts that it's threatening to disrupt the organization. In the next paragraph, and whereas it is apparent from numerous attacks by Communist in their official argument, the daily workman, the political affairs that there is a well-organized nationwide conspiracy by Communists either to capture or split and wreck the NAACP and incidentally we have shown this by independent evidence in other hearings, they recognize that it is a name of the N.A.A.C. -- of the Communist Party to penetrate and capture their organization. And they resolved in the next paragraph Your Honor that they go on the record as against the Communist and here, we have called upon and direct and instruct the National Board of the Directors to appoint a Committee to investigate and study the ideological composition in terms of the membership and leadership of the local units with the view to determining the causes of these things and then they instruct and resolve that that Board shall have a necessary authority to investigate such infiltration and if necessary suspend, reorganize and ban a local branch of the NAACP that's been infiltrated. In other words, the National Convention and Solemn Convention assumed has found that some of their branches are so infiltrated that they themselves had set up an investigating committee to cope with the situation, and if that is true Your Honors and that evidence comes from the petitioner himself, “Why wouldn't the State of Florida show that there's at least 50 some odd communist in Dade County in close proximity to the Miami Branch down there? Why can the State of Florida not determine whether or not that situation exist in the Miami Branch so that we may determine whether or not it's necessary that we legislate in whatever area Your Honors have left to us to control, sedition directed against the State of Florida and against seditions directed against the United States Government under the Nelson decision. That is purely and simply, Your Honors, a question of fact. The record abounds and I say supports clearly the state's position in this case. The record sets the Uphaus decision in motion, the Barenblatt decision, the Wilkinson decision and the Braden decision in motion in this case. Your Honors, we were not pursuing Reverend Gibson in this case. If you will look at this record, you will see I gave him at least three or four opportunities to purge himself to comply with our request in this case. We didn't want that Reverend Gibson (Inaudible) in this case, we wanted the information. This case has been to the Supreme Court of Florida on two occasions before it ever reached Your Honors' doorsteps. You will find that the fair conclusion of this entire hearing, I called him back to the stand after he had repeatedly refused to comply with the order of the Committee and asked him again if he wouldn't comply with the order of the Committee after calling his attention to the fact that there were some names that he wouldn't recognize out of the thousand names, that he didn't know all the members of his branch. He admitted, if you will look at the record that he didn't know all the members of his branch and that he wouldn't associate a name with the face sometimes and yet, he wouldn't comply with the order -- the Committee or the Court.
Potter Stewart: In that connection -- that is, the connection in the point you're now making is that you weren't -- you had no interest in sending the Reverend, Mr. Gibson's to jail but rather were interested in getting the information.
Mark R. Hawes: Yes, sir.
Potter Stewart: What if this Court should decide that -- that you were right, that you were entitled to have him bring with him the membership list so that he could refer to them in answering questions about specific individuals, would he be given a locus penitentiary or would he have to serve six months in jail?
Mark R. Hawes: I will say this to Your Honor. I don't know of course what position my Committee would take. If it takes the same position it has always taken, we have permitted several witnesses to purge themselves. We are civilized people down there in the legislature of Florida Your Honor and I know that for myself, I have no desire to see Reverend Gibson in jail at all.
Potter Stewart: Well I assume of course that you are civilized and I am --
Mark R. Hawes: Of course, that case (Voice Overlap) Committee.
Potter Stewart: I just (Voice Overlap) -- I just -- was looking at the judgment of the Court. It's a judgment of a six months sentence in jail whether -- or whether $1200 fine with no opportunity to -- to purge oneself in that sentence by answering the question. Isn't that though -- isn't that the form of the judgment?
Mark R. Hawes: The difficulty now that with the position I'm in, Your Honor, is the Committee does not control.
Potter Stewart: That's right.
Mark R. Hawes: This is a -- a contempt to the Court --
Potter Stewart: That's correct.
Mark R. Hawes: -- case now. You see, what has happened is, we have invoked the aid of the Circuit Court and he has come in contempt to the Circuit Court of Leon County, Florida by refusing to answer the question.
Potter Stewart: That's correct.
Mark R. Hawes: But, he has been ordered twice by the Circuit Court to do this, Your Honor and by the Supreme Court of Florida once to do this before he was ever put under this final order of contempt.
Potter Stewart: That's been stayed pending his --
Mark R. Hawes: Yes, sir.
Potter Stewart: -- coming to this Court and so that he's -- he's certainly --
Mark R. Hawes: But before this (Voice Overlap) --
Potter Stewart: We were talking about the Uphaus case before. As I remember the Uphaus case, Mr. Uphaus, right up until the very -- at any time sort of avoided going to jail by simply answering the questions. And -- but that doesn't seem to be the case here that that was -- that's the matter to which I was directing my question.
Mark R. Hawes: Well, honestly, Your Honor. I don't know what his position -- Judge Walker would make to this case in the Circuit Court. If the petitioner wanted to purge himself that would be another matter. I could not speak for the Circuit Court, but I know this. I know that the record shows that we have sought information from this man in this case and I know this was the fact that this particular witness was not the official custodian of the records in this case until it was announced that we were going to hold this hearing and I know that the Reverend Gibson took it on his self to take the records from the official custodian who was the Secretary of the Miami Branch and he announced publicly that he had the records that he wouldn't produce them. And he defied this Committee in advance of the hearing being called and he came there with that attitude of defiance and he's stuck to it through out the hearing and through out all the Court proceeding. And this record will show that the witness Burnell Alberry was the real custodian of this record before Reverend Gibson took him over as president and he actively asserted himself into the position that he now finds himself, Your Honor. He hasn't given us any choice in this case, but on the question of law which is all before the Court, I submit that it's a purely a fact of question and it directly brings us within the Braden, Uphaus and Barenblatt's cases and as a matter of law, the conviction should be affirmed. Thank you.
Tom C. Clark: I wonder if the Committee has given this (Inaudible) --
Mark R. Hawes: It is Mr. Justice Clark.
Tom C. Clark: Well, if we -- unless the court finds (Inaudible) that you're right, would you recommend the Committee (Inaudible) the reports, some action alleviating (Inaudible) conviction if the Reverend answered the questions?
Mark R. Hawes: I would on this condition, Your Honor. And one thing that counsel and I have always been at fundamental dagger heads for in this case. You understand we are trying to hold an investigation and when we asked him about a particular person, we'd tell him, “We are interested in this particular fellow's affiliation.” Now, counsel has taken the position that they have got the right to make us prove to the witnesses' satisfaction that the information we have about the subversive affiliation to the man we are asking him about is right beyond any reasonable doubt. Now, of course, Your Honor, no investigation can be conducted if every time you want to ask a witness about the association of a particular third party, you've got to stop from having a side trial to determine whether or not that third party is really a subversive. Now, if he will answer the question about the people which our Committee's information indicate are subversives or affiliated with subversive activities in Florida and in his branch, I personally will recommend to my Committee that they recommend to the Court that these sentence not be executed or at least shortened, yes sir. I have no desire to see this man in jail and if you will read in the record, you will see the last thing I did with him was to give him another opportunity to answer these questions.
Hugo L. Black: Is there a Florida law now that makes it a crime to be a member of the Communist Party?
Mark R. Hawes: There is, Mr. Justice Black but --
Hugo L. Black: Is that cited in the --
Mark R. Hawes: No, sir. But its validity at this time is in a (Inaudible) condition since Your Honors decision in Nelson versus -- versus Pennsylvania. We have never revised that statute to take out those portions of it directed against subversion -- directed against the Federal Government. The -- the validity of that statute is very much as presently withdrawn in question. We have such a statute though.
Hugo L. Black: Has there been any proceedings started against the NAACP directly in order to forfeit its order or anything of that kind?
Mark R. Hawes: No, sir, Your Honor, none whatsoever?
Earl Warren: Mr. -- Mr. Carter.
Robert L. Carter: Well, if I may -- because I think that the statement that Mr. Hawes made really succinctly places the problem before the Court. Mr. Hawes says that the Committee doesn't want to stop every time if they asked whether a person is a member of the party and the person decides to stand on his constitutional rights, but it seems to us, if the Court please that this is the -- this is a particular issue here. The fact that the constitutional guarantees remain make -- that the Committee cannot violate the constitutional guarantees and cannot freely violate constitutional guarantees is the very reason for this Court. And that -- therefore, in this particular case, as we pointed out, we think that we had demonstrated that we think that the evidence in this case demonstrates that there is no reasonable connection between the demand for this -- for what is being demanded in any legislative purpose that the -- that this Committee is -- is investigating to determine whether or not that certain persons alleged to be members of the Communist Party or members of the -- of the organization. And as a matter of fact, what do they do with this information. Can they pass a law barring that members of the Communist Party be in the organization? If in fact the -- what they have to do in order to -- to attack the organization and to lay a foundation for making the kind of investigation which I think -- which I -- as I understand that the decisions of this Court, there would have to be some showing that the organization itself is involved in some kind of activity of this kind. Now, as we attempted to point out in this brief and show to the comm -- I mean in -- for all these hearings and show to the Committee the organization, as most organizations of its kind were -- attempted to take care of the -- of the problems within it by the resolutions which -- which were adopted and by following it, implementing it and therefore, being sure that there were no subversives in the organization. The testimony in the record reveals that the persons who were in charged with this, with -- and implementing these resolutions stated that there are no Communists in the Miami Branch and that they have no evidence of any being there. Now, all the Committee wants to do is to -- and we think that this is -- what the Committee wants to do in this particular instance is to attempt to have the -- Father Gibson come before the Committee with the membership list and an announcement made that the Committee has had possession of the list and we think that this doesn't fair with the NAACP versus Alabama case situation --
Felix Frankfurter: Mr. Carter before you – I beg your --
Earl Warren: Go right ahead.
Felix Frankfurter: Before you sit down, I want to ask you a question and I might -- perhaps should have asked Mr. Hawes since you're the petitioner here, I'll ask you. He spoke of Reverend -- Mr. Gibson answering a question, there are no questions in controversy in this lawsuit except the question -- will you look at the record? Isn't that right?
Robert L. Carter: That's right.(Voice Overlap) --
Felix Frankfurter: There were no -- no oral -- no oral inquiries.
Robert L. Carter: (Voice Overlap) --
Felix Frankfurter: That is right, isn't it?
Robert L. Carter: That's right, sir, which were authenticated via testimony whether these people are members of -- by -- by the record. That's the correct.
Earl Warren: Mr. Carter would you -- would you briefly again distinguish this case from Uphaus for me, please?
Robert L. Carter: As I understand the Uphaus -- the Uphaus case, the majority -- there was a -- there was a disagreement as I understand it between the majority and the minority on what the facts meant. But as I understand Uphaus, the majority held and therefore held that the membership list was not privileged because the majority held that there had been established in the record a rational basis to believe for the state to believe that there was a connection between the World Fellowship and the -- and the Communist Party.
Hugo L. Black: What connection?
Robert L. Carter: The connection that I -- as I see -- saw in the -- as I understand the opinion, the connection was by virtue of the fact that there were speakers had or the speakers who had been invited were allegedly members of the Communist Party to address this group that some of the members who had been -- who themselves was allegedly they're Communist on this -- this is on the testimony of -- of various witnesses. The other distinction, if I may, was that the -- the guest list itself, as I understand Mr. Justice Clark's opinion, the guest list was required to be made public. And that insofar as the Court held and insofar as the guest list was concerned that the -- the protection which -- which the -- which was being claimed had been given up at the very outset because they were required to disclose it, but the main difference is -- as I --
Earl Warren: Because what?
Robert L. Carter: Because there has been dis -- it required to disclose it under -- the quest list was required to be given and its given to the sheriff and public law enforcement officials under New Hampshire law so that -- this was another difference between the two cases. Now, I'm saying that in that particular case that there is no nexus between the party, the Communist Party and the -- and the NAACP established in this record. There has been allegations made that the -- there are some persons involved who are in it, but -- but the allegations I -- we submit are insubstantial because the allegations are in dispute even by the Committee's own witnesses and that therefore we think that the -- the link which Uphaus held was necessary or was -- would require a break with the NAACP versus Alabama is not present in this case.
Earl Warren: But I understood you to say further that you thought that -- that they could not, by further evidence of a link, establish facts which would entitle them to this list in your case.
Robert L. Carter: Well, I --
Earl Warren: Was I wrong in that?
Robert L. Carter: I think -- I -- I could say that -- what I think I meant to say, if the Court please, I thought that they had no right in answer to the hypothetical question Mr. Justice Frankfurter put to me, I indicated that I didn't believe that it was a valid question that could be asked as to whether we say that such and such a person is a member of the Communist Party. Is he a member of the organization? I contend that this is not a valid question that the state has a right to ask in -- in circumstances of this particular case. I contend of course, that they can't prove that there is any nexus between the organization and the -- and the NAACP, but I think what I have to argue here is the worst kind of circumstances in which they can prove in this particular case and the worst kind of circumstance I think they can prove is on their own evidence. The evidence is not -- is not evidence in which there can be any support.
Earl Warren: Well, the thing that troubles me is this. In Uphaus, the facts, let us take them as you say it were in this case, one witness testified that 14 individuals were Communists. Another one testified that he had seen those people at NAACP meetings. Now -- now, that -- if -- if we take those facts as true, it's difficult for me to see where in it can be differentiated from Uphaus.
Robert L. Carter: Well, I think that -- that the facts are that an investigator, a person who investi -- who are alleged to be investigator, who was shown to have talked to the witness saying -- testified that his -- his evidence showed that these people were -- were members of the organization. But Sands himself, the personal witness came on the witness stand and testified, one, that most of these people were not members of the Communist Party to his own knowledge and two, that they were not members of the organization. So that our -- our contention is that the -- the evidentiary basis which they were attempting to establish has been taken away from them by their own witness.
Earl Warren: We'll recess now.